Citation Nr: 0634912	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right foot.

2.  Entitlement to service connection for a cervical spine 
(neck) disability.

3.  Entitlement to an increased rating for a thoracolumbar 
spine (back) disability, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had periods of service from November 1996 to 
March 1997 and January 2000 to July 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought on appeal.

The Board notes that the August 2003 rating decision granted 
entitlement to service connection for the veteran's 
thoracolumbar spine disability, and assigned a 20 percent 
rating effective July 2003.  By a May 2004 rating decision, 
the RO increased the veteran's rating for the disability to 
50 percent with the same effective date.  The Board notes 
that the issue on appeal, therefore, is entitlement to a 
rating in excess of 50 percent for the veteran's 
thoracolumbar spine disability.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

The issues on appeal were previously before the Board in 
April 2006; the veteran had testified before the undersigned 
Veterans Law Judge in February 2006.  The Board remanded the 
veteran's appeal to insure the veteran was provided with 
adequate notice under the Veterans Claims Assistance Act of 
2000 (VCAA) and to obtain additional medical records.  The 
Board notes that the veteran has been provided with 
additional notice.  The veteran was also provided with 
authorization and consent to release forms in order that VA 
could obtain the additional medical evidence.  As the veteran 
did not return these forms, VA was unable to pursue obtaining 
these records.  The Board finds that VA made all reasonable 
attempts to obtain this evidence and notes that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The Board finds that the veteran's 
appeal is ready for final adjudication.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have residuals of a fracture of the 
right foot attributable to service.

3.  The veteran does have a cervical spine disability 
attributable to service.

4.  The veteran does not have ankylosis of the thoracolumbar 
spine or intervertebral disc syndrome. 

5.  The veteran's thoracolumbar spine disability does not 
involve residuals of a vertebra fracture requiring a neck 
brace nor does it involve cord involvement, being bedridden 
or require long leg braces.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals due to a fracture of 
the right foot that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303 (2006).

2.  A cervical spine disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303 (2006).

3.  Rating criteria for an evaluation greater than 50 percent 
for a thoracolumbar spine disability are not met.  38 U.S.C.A 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Codes 5285, 5292 (2002); Diagnostic Codes 5235 to 
5243 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  As noted, the Board previously 
remanded the veteran's appeal finding that the veteran had 
not yet received adequate notice under the VCAA.  The Board 
notes that the veteran was given additional notice by a May 
2006 letter.  

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claims for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In the May 2006 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2006 
also included additional notice of the five elements of 
service-connection claims as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claims for VA benefits.  In 
this case, the veteran was not provided with adequate notice 
until the May 2006 letter, after the August 2003 rating 
decision on appeal.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the Board 
previously remanded the veteran's appeal in order to obtain 
additional medical evidence, but the veteran did not respond 
to a request to sign forms that would authorize VA to obtain 
these records.  The Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

Service Connection:  Fracture of the Right Foot & Cervical 
Spine

Legal Criteria 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis - Fracture of the Right Foot

In August 2001, the veteran jumped from a cliff, diving feet 
first into a river.  The river was not as deep as usual, and 
the veteran struck a sand bar.  The veteran was air lifted to 
a hospital.  As discussed further in the below sections, the 
veteran sustained a thoracolumbar spine disability in this 
incident.  The veteran asserted that he also sustained a 
fracture to his right foot, which continues to cause him 
pain.  In the veteran's February 2006 testimony before the 
Board, he asserted that the treating physicians did not 
provide any treatment for the right foot as they could not 
repair it.  He noted that they just let it be.  He noted that 
x-rays were taken of the foot.  

The Board notes that the veteran was honorably discharged in 
March 1997 for failure to meet procurement medical fitness 
standards.  The record indicates that this discharge was due 
to the veteran having pes planus (flat feet).  The Board 
notes that the veteran's current claim is not associated with 
pes planus, and the Board will not consider the evidence of 
record prior to the August 2001 incident that relates to foot 
pain, as it appears that these notations of foot pain are 
associated with flat feet. 

Several reports based on x-rays are part of the record.  A 
private doctor interpreted a set of x-rays of the veteran's 
right foot in September 2001, one month after the incident.  
The doctor noted the history of trauma.  The private doctor 
noted that there was a question of a minimally displaced 
fracture of the fourth metatarsal neck.  He noted that there 
was soft tissue swelling over the dorsum and lateral aspect 
of the foot.  

A July 2002 x-ray report from private clinic indicated that 
the veteran's right foot showed no acute osseous 
abnormalities or productive or erosive arthritic changes, but 
noted that there was some angulation of the third and fourth 
metatarsal heads that may have been due to remote fracture or 
a normal variant.  Also in July 2002, the veteran underwent 
an examination before discharge by a private medical services 
company.  The medical doctor noted that the veteran had 
tenderness on the right metatarsal joints, but no other 
abnormalities.  The medical doctor further noted that a non-
weightbearing x-ray showed some mild angulation of the third 
and fourth metatarsal, which was consistent with a remote 
fracture.  

In April 2003, a different medical doctor interpreted a set 
of  x-rays of the veteran's right foot and found no evidence 
of a fracture or focal lytic lesion.  The record contains a 
report from another medical doctor who interpreted a set of 
x-rays of the veteran's right foot in April 2003.  The 
medical doctor noted that the bones and soft tissues were 
unremarkable except for pes planus, noting that the veteran 
had a normal right foot.  The veteran also underwent an 
examination performed by a private doctor in April 2003, just 
a few months before the veteran's discharge.  The private 
doctor noted that x-rays taken in early April 2003 showed no 
signs of fracture.  He further noted that the veteran's feet 
did not show abnormal signs of weightbearing.  The Board 
notes that the veteran did not note any right foot pain or 
injury, other than flat feet, in his report of medical 
history completed in January 2003, nor is any foot 
disability, other than flat feet noted in the veteran's 
service medical examination completed in January 2003.

The record, therefore, contains several reports completed by 
doctors who reviewed x-rays taken of the veteran's right foot 
after the August 2001 incident.  The earliest x-ray reports 
of record indicate that the veteran may have had a fracture 
of his right foot, but no report made a conclusive finding, 
other than noting that there was some swelling and tenderness 
at that time.  The later reports from 2003 indicate the 
veteran had no disability of the right foot, other than pes 
planus.  Although the veteran noted that he still has pain in 
his foot, he noted that he does not seek treatment for it and 
does not take medication for it.  The preponderance of the 
evidence, therefore, indicates that while the veteran may 
have had some swelling and evidence of a possible foot injury 
after the August 2001 incident, there is no current 
indication of a disability.  

The evidence provided by the more recent medical evidence 
indicates that either the veteran's did not sustain a 
fracture to his right foot, or that the veteran's right foot 
injury has healed with no signs of residuals from that 
injury.  As noted, there must be evidence of a current 
disability in order to be granted service connection.  
Further, as noted, there are no objective findings of pain.

The Board, therefore, finds that the veteran does not have a 
residuals of a fracture of the right foot attributable to 
service.  The Board relies on the reports completed by 
medical doctors which have found that the veteran does not 
currently have any foot disabilities, other than pes planus.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and this 
appeal must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis - Cervical Spine

The veteran asserted that during basic training he was in a 
fight in the barracks during which he heard a "popping" 
sound.  The veteran noted that he has had symptoms of a neck 
disability since that time. This incident occurred before the 
August 2001 incident in which the veteran jumped off a cliff. 

A service medical care note dated October 2000 indicates that 
the veteran noted a history of neck pain for the previous 
nine months, since the fight in the barracks.  The medical 
professional completing the record diagnosed the veteran with 
a muscle strain.  Another medical note from November 2000 
also indicates that the veteran complained of pain and 
stiffness in his neck.  

The veteran did not assert neck pain at the time of the 
August 2001 accident and an August 2001 physical examination 
noted that the veteran's neck was nontender.  An emergency 
room report of the August 2001 incident, however, indicates 
that the veteran was in a cervical spine collar.  This report 
also noted that x-rays showed a possible congenital fusion of 
C1 and C2, with some loss of the normal lumbar curvature of 
the cervical spine bodies, but with no obvious fracture.  

Other x-ray reports indicate that the veteran has a 
congenital fusion of the cervical spine.  The Board noted 
that congenital defects are not diseases or injuries for the 
purposes of VA regulations.  See 38 C.F.R. § 3.303(c).  It is 
on this basis that the RO denied the veteran's claim.

The veteran underwent a VA examination in April 2004.  The 
examiner noted the veteran's assertion that his neck pain was 
related to a fight in the barracks.  The veteran had cervical 
spine flexion of 90 degrees, extension of 30 degrees, right 
rotation of 80 degrees, left rotation of 65 degrees, right 
side bending to 60 degrees to 60 degrees and left side 
bending to 45 degrees.  The examiner noted that the veteran 
felt a "popping" sensation in his neck as he did these 
movements.  For VA purposes, therefore, the veteran had some 
minimal limitation of motion of the cervical spine.  The 
examiner noted that there was a congential fusion of C2 and 
C3.  The examiner did not provide an opinion as to whether 
the veteran had a cervical spine injury due to the alleged 
barrack incident.  The examiner, however, opined that the 
entire spine, include the cervical spine, should be 
considered connected to the cliff fall incident.

The veteran's records show that the veteran complained of a 
neck injury during service.  Although there is no medical 
evidence that explicitly provides a link between these 
complaints and a current injury, the record contains the 
April 2004 examiner's opinion that the veteran's injuries 
sustained in the fall from the cliff have lead to a cervical 
spine disability.  The Board is cognizant that the examiner 
and previous x-ray reports noted a congenital fusion.  The 
examiner, however, noted a cervical spine disability separate 
from the congenital fusion.  The Board relies on the April 
2004 examiner's opinion in finding that although the veteran 
may have a congenital defect, the veteran experiences a 
superimposed disability of his cervical spine which is 
attributable to service.  Therefore, when resolving all 
reasonable doubt in favor of the veteran, the Board grants 
service connection.


Increased Rating:  Thoracolumbar Spine Disability

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran filed his claim in June 2002.  During the 
pendency of this appeal, the criteria for evaluating spine 
disorders have been substantially revised.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, a 10 percent evaluation was 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

The remaining diagnostic criteria for evaluating spine 
disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, a 60 percent evaluation was assigned for residuals 
of a vertebra fracture, without cord involvement, with 
abnormal mobility requiring a neck brace.  A 100 percent 
evaluation was assigned for residuals of a vertebra fracture 
in which there was cord involvement, the veteran was 
bedridden or where the veteran required long leg braces.  
This code also allows for a 10 percent rating for 
demonstrable deformity of the vertebral body where there is 
definite limited motion or muscle spasm.

Under the prior criteria of Diagnostic Code 5289, addressing 
ankylosis of the lumbar spine, a 40 percent evaluation 
contemplated favorable ankylosis, while a 50 percent 
evaluation contemplated unfavorable ankylosis.  Under the 
prior criteria of Diagnostic Code 5292, a 10 percent 
evaluation was assigned for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the recent code revisions to Diagnostic Codes 5235-
5242, a 10 percent evaluation is in order for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
code section for intervertebral disc syndrome is now 5243, 
and associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.

Analysis

As noted, the veteran sustained a thoracolumbar spine injury 
when hitting a sand bar when jumping off a cliff into a 
river.  The record shows that the veteran has had surgery in 
which rods were placed in his back and vertebra fused.  The 
veteran has difficulty walking and experiences paresthesia in 
his thighs.  The veteran underwent an examination by a 
private doctor in July 2002, before separation from service.  
The doctor completing the report noted that the veteran 
showed signs of radiation of pain on movement at 60 degrees 
of flexion, but noted no muscle spasm or tenderness.  The 
veteran had flexion of the thoracolumbar spine of 60 degrees, 
extension of 20 degrees.  The veteran had right lateral 
motion of 40 degrees, left lateral of 35 degrees, right 
rotation of 35 degrees and left rotation of 35 degrees.  The 
doctor again noted that the range of motion was limited by 
pain, stiffness, and lack of endurance on flexion, extension 
and left lateral motion.  The examiner noted no true 
ankylosis.  

The veteran underwent an additional examination in April 
2003.  The doctor again noted no ankylosis of the spine.  The 
veteran had thoracolumbar spine range of motion of 65 degrees 
flexion, 20 degrees extension.  The veteran also had right 
lateral, left lateral, right rotation and left rotation of 35 
degrees.  The doctor noted that range of motion was limited 
by pain, stiffness and lack of endurance.  The examiner noted 
that the veteran was unable to stand for any length of time 
and could not do any significant walking.

In April 2004, the veteran underwent a VA examination.  The 
examiner noted that the veteran related having severe muscle 
spasms two to three times a month.  During this examination, 
the veteran had flexion of 80 degrees, right and left motion 
of 25 degrees and right and left rotation of 20 degrees.  The 
examiner did not note the veteran's limitation of motion on 
extension of the thoracolumbar spine.  The examiner found 
that there was significant impairment of the thoracolumbar 
spine.  The examiner noted that the veteran's episodes of 
severe pain equaled an additional loss of 15 degrees of 
flexion and extension.

Also in April 2004, the veteran underwent a brain and spine 
VA examination.  The examiner noted that the veteran had 
residual pain and dysesthesias in the groin and both legs, 
but noted that his strength was full throughout, with mild 
reflex asymmetry.  The examiner noted that the remainder of 
the neurological examination was normal. 

There veteran's thoracolumbar spine disability is currently 
rated under the criteria effective prior to September 23, 
2002.  Under prior Diagnostic Code 5292, the veteran was 
given a 40 percent rating for severe limitation of motion 
with an additional 10 percent rating for demonstrable 
deformity of the vertebral body, for a combined rating of 50 
percent.  

The Board notes that there is no evidence of record 
indicating that the veteran has intervertebral disc syndrome.  
Therefore, the Board will not consider the rating criteria 
for the syndrome. 

Under the former criteria, in order to warrant a rating 
higher than 50 percent, the veteran would need to show 
ankylosis, which examiners specifically found the veteran did 
not have, or residuals of vertebra fracture requiring a neck 
brace or involving the spinal cord, causing the veteran to be 
bedridden or to wear long leg braces, which has not been 
shown.  Although the veteran wore a neck collar after the 
August 2001 incident, there has been no evidence indicating 
that the veteran currently wears any type of protective or 
supportive device.

Under the new criteria, without a finding of intervertebral 
disc syndrome, in order to warrant a rating higher than 50 
percent, the veteran would need to show unfavorable ankylosis 
of the entire spine.  As noted, the examiner found that the 
veteran did not have ankylosis.

As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  In 
accordance therewith, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  The examiners have 
noted that almost all movement of the veteran's thoracolumbar 
spine causes pain.  Specifically, as noted, in one of the 
veteran's April 2004 examinations, the examination noted that 
the veteran's pain caused an additional loss of 15 degrees of 
flexion and extension.  The Board notes that the veteran's 
painful motion was the basis on which the RO granted an 
increase to 40 percent (plus 10 percent for demonstrable 
deformity of the vertebral body) during the pendency of this 
appeal.  

The Board notes that there is no higher rating under the old 
or new criteria based on limitation of motion without a 
finding of a specific disability such as ankylosis.  The 
Board has sought such a basis under which the veteran's 
disability would warrant a higher rating.  As there has been 
no medical evidence indicating that the veteran's disability 
warrants consideration under legal criteria outlined above 
that would provide for a higher rating, however, the Board 
finds that the veteran's disability does not warrant a higher 
rating under the schedule.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not doubt that limitation caused by constant 
back pain and limited motion has an adverse impact on 
employability; loss of industrial capacity, however, is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  The Board notes that 38 
C.F.R. § 4.1 specifically states, "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board notes that the veteran has not asserted that his 
disability has interfered with his work or has caused 
frequent hospitalization.  Consequently, absent evidence of 
industrial impairment beyond that contemplated by the 
assignment of a 50 percent rating for a thoracolumbar spine 
disability, the Board finds that the evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  Therefore, the 
veteran's request for a higher rating for a thoracolumbar 
spine disability is denied.


ORDER

Service connection for residuals of a fracture of the right 
foot is denied.

Service connection for a cervical spine disability is 
granted.

A rating higher than 50 percent for a thoracolumbar spine 
disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


